El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
*827A tenor de los Arts. 68-71 de la Ley Municipal (21 L.P.R.A. secs. 1456-59) el Secretario de Hacienda contrató con la recurrida Great American Insurance Company la pres-tación de fianzas generales para responder a los municipios por desfalcos o malversación de fondos por sus empleados. En diciembre de 1969 los auditores de la oficina del Contralor iniciaron un examen de las operaciones fiscales del Municipio de Carolina en el curso del cual encontraron que el Jefe de Presupuesto y Personal Brenes Serrano había falsificado nóminas(1) a nombre de cinco personas que no habían ren-dido servicio al Municipio y se había apropiado ilegalmente del importe de $11,849.11. En consecuencia el 20 de mayo de 1971 el Alcalde decretó la cesantía de Brenes Serrano. Entre el 2 y 7 de junio de 1971, las personas a favor de quienes se habían expedido los cheques en pago de nóminas ficticias, declararon bajo juramento no haber cobrado los mismos, ni haber prestado servicio alguno al Municipio. Un mes después, el 8 de julio de 1971, el Contralor rindió su informe que fue notificado el mismo día al Secretario de Hacienda. Este funcio-nario presentó la prueba de pérdida (proof of loss) a la fia-dora Great American el 3 de enero de 1972, dentro de los seis meses siguientes al Informe del Contralor. Negóse la fia-dora a indemnizar la pérdida y el E.L.A. y Municipio de Carolina radicaron la demanda en cobro el 18 de junio de 1974.
Los hechos fueron estipulados y en 13 de octubre de 1977, la Sala de San Juan del Tribunal Superior dictó sentencia condenando a Great American a pagar la suma distraída, ex-presándose así:
“Según la ley y las cláusulas del documento de fianza, ¿pre-sentó el Secretario de Hacienda en tiempo la reclamación (‘proof of loss’) ante la fiadora y la demanda para este caso? La contes-*828tación es en la afirmativa y a continuación nos explicamos: la reclamación o declaración de pérdida fue presentada ante la Great American el 3 de enero de 1972, esto es, unos cinco días antes de que transcurrieran seis meses desde que el Departa-mento de Hacienda — el Secretario de Hacienda — tuvo conoci-miento de la pérdida. Dicha reclamación fue rechazada por la Great American y la demanda se radicó el 18 de junio de 1974, esto es, antes de que hubieran transcurrido tres años desde que el Secretario de Hacienda conoció oficialmente de la pérdida acaecida en el Municipio.” Pág. 3, ibid.
Luego el tribunal reconsideró y en 14 noviembre, 1977, dictó la sentencia que ahora revisamos, resolviendo que el tér-mino de tres años acordado en la fianza para iniciar acción judicial es uno de caducidad(2) y que habiéndolo excedido la parte demandante, procede la desestimación.
La cuestión única en este pleito es la determinación del evento a partir del cual deben computarse tanto el término de 6 meses para presentar el proof of loss como el de 3 años para promover la acción civil, y para adjudicarla hay que inter-pretar las siguientes cláusulas pertinentes del contrato de fianza redactado en inglés. En lo que concierne al caso, dis-pone la cláusula 6:
“Within a reasonable time after discovery of any evidence or circumstances indicating a loss, the obligee [the Municipalities of Puerto Rico] shall promptly notify the General Agent of the Surety [Great American] by mail, giving all facts and details then known to the obligee. Within six (6) months after discovery as aforesaid, of any default hereunder, the obligee shall file at the office of the authorized General Agent of the Surety affirmative itemized proof of loss certified as correct by the Secretary of the Treasury or the Agent that he may designate .... It is agreed that the Secretary of the Treasury of Puerto Rico or the Agent that he may designate shall establish all claims relative to investigations made by the Agents of his Department or the Office of the Comptroller of Puerto Rico or any other Government Agency.
*829Any claim hereunder must be reported to the General Agent of the Surety within three (3) years after the termination of the bond as to the Principals [empleados y funcionarios munici-pales] causing the loss and no suit shall be maintained hereunder unless brought within three (3) years after discovery of such loss.”
Una notificación por el Municipio de Carolina a la fiadora en o después del 20 de mayo de 1971, en que se denunció el desfalco tiene una utilidad limitada para la compañía fiadora, que por los propios términos de la cláusula 6 no acepta como prueba de pérdida aquella que no venga certificada como co-rrecta por el Secretario de Hacienda o su agente designado.
Cuando los contratantes pactan sobre una materia regulada por ley, las disposiciones estatutarias se entienden incorporadas desde un principio al contrato, y no podrán las partes evadir (3) tal-reserva del poder soberano del Estado para proteger los intereses vitales de sus habitantes. Central San Vicente v. Junta Azucarera, 78 D.P.R. 799, 806-7 (1955). En protección del interés público la Asamblea Legislativa dispuso que deberán prestar fianza los funcionarios y empleados municipales que por reglamento determine el Secretario de Hacienda, en el cual también se fijará el monto de cada fianza y los riesgos a cubrirse. Art. 68, Ley Municipal que es la Núm. 142 de 21 de julio de 1960 (21 L.P.R.A. see. 1456); y ordenó que “[e]l Secretario de Hacienda actuará en *830representación de todos los municipios en todos los aspectos relacionados con la contratación de la fianza, así como en la tramitación de reclamaciones que surgieren bajo los términos de la póliza, en la forma que estimare más conveniente y ven-tajosa a los intereses de los municipios.” Art. 70, Ley Municipal (21 L.P.R.A. see. 1458). La cláusula 6a de la fianza (4) no puede leerse de otro modo que no sea reconociendo al Secretario de Hacienda como única persona facultada para promover la tramitación de reclamaciones en todos sus as-pectos. (5) Por los términos del citado Art. 70 de la Ley Municipal, el municipio asegurado carece de todo poder o capacidad legal para intervenir en la contratación de la fianza o en la reclamación por pérdidas cubiertas por la fianza, investido de dicha facultad única y exclusivamente el Secretario de Hacienda. No puede, por tanto, interpretarse como obligación del Municipio la de notificar la pérdida tan pronto ésta se descu-bra. La obligación es del Secretario de Hacienda, pero éste no está en posición de notificar y certificar la pérdida hasta ser informado de la misma, por lo que el término de 6 meses pro-visto en la póliza a tales fines no se cuenta en el presente caso desde el 20 de mayo de 1971, en que el Alcalde advino en tal conocimiento, sino a partir del 8 de julio de 1971, en que el Secretario de Hacienda se enteró del desfalco por el Informe del Contralor rendídole en esa fecha. Los pactos y condiciones *831de la póliza no pueden conceder al Municipio atribuciones que le niega la ley, ni mucho menos imponerle exigencias de noti-ficación y descubrimiento que son de la competencia exclusiva del Secretario de Hacienda.(6) No hay descubrimiento de pérdida, a los fines de la cláusula 6, hasta que la misma llega a conocimiento del Secretario de Hacienda. La exigencia de aviso de descubrimiento por el Municipio es inoficiosa e inefi-caz por contravenir la ley. Según el esquema legislativo que regula esta fianza, el Municipio está a tal extremo apartado de la contratación y reclamación que hasta las primas se pagan por el Secretario de Hacienda (21 L.P.R.A. see. 1459).
El descubrimiento del desfalco o pérdida es concepto que evade la definición concreta en sus primeras etapas, toda vez que la “evidencia o circunstancias indicativas de la pérdida” (7) no pueden darse con igual claridad, prontitud y confiabilidad en todos los casos. Forzoso es remitirnos a un documento de referencia o a un momento fijo en el tiempo y en la concreción de la prueba en que estén revelados a plenitud los hechos que constituyen la pérdida. (8) Ese momento llega al rendirse el informe por el funcionario investigador, que en el caso de autos fue el Contralor, notificado al Secre-*832tario de Hacienda el 8 de julio de 1971, y esta fecha debe ser el punto de partida del término de seis (6) meses para radi-car la prueba de pérdida (proof of loss) con la fiadora, plazo guardado en el caso que nos ocupa. No es, como aduce la com-pañía recurrida en el argumento que le ganó la reconsidera-ción de una primera sentencia correcta de la sala de instan-cia, que la decisión dependa de a quién hemos de dar título de “descubridor”, si al primer investigador o examinador de cuentas que se tropieza con aspectos sospechosos en la conta-bilidad municipal, en la temprana etapa de su pesquisa inci-piente, fragmentaria e incompleta, o al funcionario que sus-cribe el informe ya completada la investigación, conteniendo todos los hechos sobre los cuales pueda descansar la determi-nación fáctica de la pérdida. Cf. Caribe Lumber v. Inter Am. Builders, 101 D.P.R. 458 (1973). El lado débil del argumento de la recurrida es la subjetivación o personalización del con-cepto “descubrimiento” que como antes hemos indicado es un proceso que debe llegar a su madurez o suficiencia, y no ql acto de una persona en particular. Sobre este principio del descubrimiento con naturaleza de proceso investigativo cul-minante en determinación, descansa el Art. 74-A del Código Político al ordenar:
“Cuando una agencia determine que cualquiera de sus fun-cionarios o empleados está al descubierto en sus cuentas, no ha rendido cuenta cabal, o ha dispuesto de fondos o bienes públicos para fines no autorizados por ley, o que cualquiera de sus funcio-narios o empleados o persona particular sin autorización legal ha usado, destruido, dispuesto, o se ha beneficiado de fondos o bienes públicos bajo el dominio, control o custodia de la agencia, deberá notificarlo prontamente al Secretario de Justicia y al Con-tralor de Puerto Rico para la acción que corresponda. Dicha notificación se hará aunque los fondos o bienes hayan sido, sean o puedan ser restituidos. A los fines de esta sección la palabra ‘agencia’ significa los departamentos, agencias e instrumentali-dades del Estado Libre Asociado de Puerto Rico, incluyendo sus subsidiarias, y los municipios.” (3 L.P.R.A. sec. 82a.) (Bastar-dillas nuestras.)
*833Nótese la diferencia entre la “.determinación” que exige el Código Político y la de “cualquier evidencia o circunstancias que indiquen [o sugieran] una pérdida” en el lenguaje de la cláusula 6. Los términos de caducidad, por su irremisible efecto extintivo de derechos, no pueden depender de vaguedades y eventos inciertos. En el caso de autos la notificación de pérdida no puede estar predicada en simple sospecha o “cualquier evidencia o circunstancia”, sino en una determinación confiable de que la pérdida ha ocurrido.
Con estos antecedentes y fundamentos, y a tenor de la Regla 50 del Reglamento de este Tribunal, se expide el auto, se revoca la sentencia en reconsideración dictada el lk de noviembre de 1977 por el Tribunal Superior, Sala de San Juan, y en su lugar se restituye en toda fuerza y vigor la sen-tencia original de 13 de octubre de 1977.
El Juez Asociado Señor Rigau no intervino. El Juez Aso-ciado Señor Martín emitió opinión disidente.
—O—

(1)Los períodos de falso servicio están comprendidos entre 12 diciem-bre 1969 y 14 mayo 1971 lo que demuestra que la falsificación de nóminas no se detuvo con el inicio de la intervención del Contralor.


(2) Jiménez y Salellas, Inc. v. Maryland Cas. Co., 92 D.P.R. 207 (1965); Caribe Lumber v. Inter-Am. Builders, 101 D.P.R. 458 (1973).


(3)“[E]1 Estado retiene autoridad sobre los contratos para proteger los intereses vitales de sus habitantes y la regla es que todos los contratos están subordinados a esta autoridad suprema que incluye no solamente la protección de la salud, la moral y la seguridad del pueblo sino que es igual-mente extensiva a sus necesidades económicas. Chicago B. & Q. R. Co. v. State of Nebraska, 170 U.S. 57; Veix v. Sixth Ward Assn., 310 U.S. 32, y la regla es que los contratos relacionados con un negocio reglamentado por el Estado — como lo es la industria azucarera en Puerto Rico — están sujetos al posible ejercicio de este poder soberano. Erie R.R. Co. v. Board of Public Util. Commrs., 254 U.S. 394; Bast v. Van Deman & Lewis Co., 240 U.S. 342. La reserva de los atributos esenciales del poder soberano debe leerse en los contratos de esta naturaleza. Home Bldg. & Loan Assn. v. Blaisdell, 290 U.S. 398.” Central San Vicente v. Junta Azucarera, supra.


(4)Dice la parte de esta cláusula que aspira a recitar el estatuto: “It is agreed that the Secretary of the Treasury of Puerto Rico or the Agent that he may designate shall establish all claims relative to investigations made by the Agents of his Department or the Office of the Comptroller of Puerto Rico or any other Government Agency.”


(5) Art. 1.050 Código de Seguros (26 L.P.R.A. sec. 105)
“ ‘Contratar o tramitar’, con relación a seguros, incluye cualquier de los siguientes actos:
(1) Solicitación y persuasión.
(2) Negociaciones anteriores al otorgamiento.
(3) Otorgamiento de un contrato de seguro.
(4) Asegurar o reasegurar.
(5) Tramitación de asuntos subsiguientes al otorgamiento de un con-trato y que surjan del mismo.”


(6) Art. 1207, Código Civil (31 L.P.R.A. see. 3372)
“Los contratantes pueden establecer los pactos, cláusulas y condiciones que tengan por conveniente, siempre que no sean contrarios a las leyes, a la moral, ni al orden público.”
Art. 4, Código Civil (31 L.P.R.A. see. 4)
“Son nulos los actos ejecutados contra lo dispuesto en la ley, salvo los casos en que la misma ley ordene su validez.
“Los derechos concedidos por las leyes son renunciables, a no ser esta renuncia contra la ley, el interés o el orden público, o en perjuicio de tercero.”


(7) “Within a reasonable time after discovery of any evidence or circumstances indicating a loss, the obligee [the Municipalities of Puerto Rico] shall promptly notify the General Agent of the Surety [Great American] . . . .”


(8) El documento es una fuente de información más confiable, completa y exacta en cuanto a su contenido y alcance que la descripción que cual-quiera pueda hacer. Gordon v. United States, 344 U.S. 414 (1953), 97 L.Ed. 447.